Title: From Thomas Jefferson to John Vaughan, 20 November 1822
From: Jefferson, Thomas
To: Vaughan, John


Dr Sir
Nov. 20. 22
Since my lre of Nov. 10. I have learnt  that a new reguln has been adopted in the Navy deptmt, by which no person can recieve a Midshipman’s warrant unless they have  been on some actual service at sea 6. mo. at least. it was further observed that a considble proportion of the applicants within that period become so disgusted with sea-service as to relinquish their intentions altogether, mr Wistar will therefore have to go thro this noviciate before his applicn will be recd. I write under the pain of a recently fractured arm, which happd the 2d day after I had written to you. it is the Radius of the left arm a little  above the small bones of the wrist & is doing well. I salute you  with consd. frdsh. & esteem